 19-10747-shl          Doc 277     Filed 12/17/19       Entered 12/17/19 13:51:12           Main Document
                                                       Pg 1 of 3



DAVIDOFF HUTCHER & CITRON LLP                                                 Hearing Date and Time
605 Third Avenue                                                              December 19, 2019 at 11:00 a.m.
New York, New York 10158
212.557.7200 (tel)
David H. Wander, Esq. (dhw@dhclegal.com)
Alex R. Tiktin, Esq. (art@dhclegal.com)

Attorneys for Counsel Financial Financial II LLC,
LIG Capital LLC, and Counsel Financial Holdings
LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re:                                                      :   Chapter 11
                                                            :
JEFFREY LEW LIDDLE,                                         :   Case No. 19-10747 (SHL)
                                                            :   (Jointly Administered with Case No. 19-12346)
                                    Debtor.                 :   Related Doc. 249, 250 and 257
------------------------------------------------------------X


------------------------------------------------------------X
In re:                                                      : Chapter 11
                                                            :
LIDDLE & ROBINSON, L.L.P.,                                  : Case No.19-12346(SHL)
                                                            : (Jointly Administered with Case No. 19-12346)
                                                            : Related Doc. 103, 130 and 155
                                    Debtor.                 :
------------------------------------------------------------X


            DECLARATION OF LARRY HUTCHER IN FURTHER SUPPORT OF
            MOTION BY COUNSEL FINANCIAL II LLC, LIG CA LIG CAPITAL
            LLC, AND COUNSEL FINANCIAL HOLDINGS LLC, PURSUANT TO
              § 1112(b) OF THE BANKRUPTCY CODE, TO CONVERT THESE
            CHAPTER 11 REORGANIZATIONS TO CHAPTER 7 LIQUIDATIONS

            LARRY HUTCHER, declares under 28 U.S.C. §1746:

                  1.     I am the Co-Managing Partner of Davidoff                 Hutcher    & Citron   LLP

  (“DHC”), attorneys for Counsel Financial II LLC (“CFII”), LIG Capital LLC (“LIG”), and
19-10747-shl        Doc 277   Filed 12/17/19    Entered 12/17/19 13:51:12       Main Document
                                               Pg 2 of 3


Counsel Financial Holdings LLC (“Holdings” and together with CF2 and LIG, “Counsel

Financial” or “Movant”). I submit this declaration in furher support of Counsel Financial’s

motions, pursuant to § 1112(b) of the Bankruptcy Code, to convert the Debtors’ chapter 11

reorganization to chapter 7 liquidations.

               2.     On or about March 7, 2019, CFII obtained a judgment in the amount of

$6,546,448.83 from the Supreme Court of the State of New York in and for the County of Erie.

Once the judgment was entered, I supervised the collection efforts of DHC against Liddle and

Robinson (“L&R”).

               3.     I understand that Liddle now complains about these enforcement actions

including “Counsel Financial’s pre-petition communications with the bulk of Liddle &

Robinson’s clients directing them to remit all payment due Liddle & Robinson to Counsel

Financial” were improper. Liddle Affidavit, Doc. 163-2 at par. 12.

               4.     In short, he is wrong.

               5.     As a long-standing practitioner, I am very familiar with the rules and

regulations governing enforcement of judgments. I also carefully reviewed all of the underlying

loan documents between the parties. Based upon this review, I am certain that all of CFII’s

collection efforts were proper pursuant to applicable law and/or CFII’s contractual rights.

               6.     After obtaining a judgment it is a standard and permissible procedure to

contact any third parties that owe money to the judgment debtor and instruct them to remit such

funds to the judgment creditor.

               7.     After the filing of Liddle’s individual chapter 11 petition, DHC voluntarily

rescinded all restraints on L&R’s accounts and ceased any and all collections from third parties,

because DHC believed that the automatic stay that arose upon the filing of Liddle’s bankruptcy



                                                 2
19-10747-shl     Doc 277     Filed 12/17/19    Entered 12/17/19 13:51:12      Main Document
                                              Pg 3 of 3


applied to L&R although it was a non-debtor, under applicable Second Circuit law. Queenie,

Ltd. v. Nygard Int’l, 321 F.3d 282 (2d Cir. 2003); In re Residential Capital, 2013 WL 3491311 at

*1 (2d Cir. July 15, 2013) (holding that the automatic stay applies to bar claims against a non-

debtor that have “an immediate adverse economic consequence” for the debtor’s estate).

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed this 17th day of December, 2019

                                                           /s/ Larry Hutcher
                                                           LARRY HUTCHER




                                                3
